SOMERVILLE, J.
The suit is for the foreclosure of a mortgage. The note which evidences the mortgage debt, and the mortgage itself, were executed on the same day, bear the same date, and are parts of the same transaction. They constitute, therefore, but a single contract, and must be construed together as if they were embodied in but one instrument. They are both, moreover, made exhibits to the bill; and this is the same, in effect, as an incorporation of the writings in the body of the bill.
The figures in the margin of the note include in the amount, both principal and interest. In the body of the note no interest is included. If this stood alone, the amount specified in the body of the note would control, and dominate the larger amount in the margin. — 1 Bandolph’s Com. Paper, § 105, ’and cases cited. But the mortgage corrects this apparent incongruity, by the assertion that the note bears interest — describing it as bearing interest from date to maturity, and otherwise fully identifying it. The bill alleges that this is the identical note secured by the mortgage, and the demurrer admits the truth of this allegation. Construing the two instruments as one contract, they sufficiently show that the note bears interest from date.
The demurrer is based upon the view that the note bears no interest, and was therefore properly overruled.
Affirmed,